Appeal from a judgment (denominated order and judgment) of the Supreme Court, Erie County (Eugene M. Fahey, J.), entered October 25, 2002 in a proceeding pursuant to CPLR article 78. The judgment dismissed the amended petition.
It is hereby ordered that said appeal from the judgment insofar as it concerns injunctive relief be and the same hereby is unanimously dismissed and the judgment is affirmed without costs.
Memorandum: Petitioners commenced this proceeding pursuant to CPLR article 78 to challenge respondents’ determination that the Hennepin Park Community Center renovation project (project) does not constitute an alienation and conversion of parkland in violation of federal and New York State law. Supreme Court properly dismissed the amended petition. The record supports the court’s conclusion that the project complies with the legislative authorization therefor (see L 1995, ch 585). In addition, the United States Department of the Interior, National Park Service, and respondent New York State Office of Parks, Recreation and Historic Preservation (NYSOPRHP) *1089determined that the project did not constitute an illegal conversion of parkland (see generally Friends of Van Cortlandt Park v City of New York, 95 NY2d 623, 630 [2001]). Contrary to petitioners’ contention, the determination of NYSOPRHP is supported by a rational basis and is neither arbitrary nor capricious (see Matter of Nehorayoff v Mills, 95 NY2d 671, 675 [2001]). Finally, petitioners’ request for injunctive relief has been rendered moot by the completion of the project (see Matter of Gorman v Town Bd. of Town of E. Hampton, 273 AD2d 235, 236 [2000], lv denied 96 NY2d 703 [2001]). Present—Pigott, Jr., P.J., Green, Hurlbutt, Scudder and Lawton, JJ.